CONCURS INPART, AND DISSENTS IN PART, SAYING:
 {¶ 14} I respectfully dissent as, in my opinion, the trial court did not abuse its discretion in overruling the magistrate's decision pertaining to the wife's discharge from employment by the husband. This was a difficult position for both parties to be placed in, working for an ex-spouse. In its original decree, the trial court indicated that "a change in the wife's status at Schieve Company, Inc. shall constitute a change in circumstances warranting a modification in spousal support." Her employment with Schieve Company was a key component in the *Page 10 
original award of spousal support upon the termination of a marriage of 39 years. Within a month of the divorce decree, the husband fired the wife. I would affirm this portion of the trial court's order. I concur with the remainder of the majority's opinion. *Page 1